Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 23, 2015

                                        No. 04-15-00218-CV

                                           David GOAD,
                                             Appellant

                                                  v.

                               Eric STREY and Does 1 through 10,
                                          Appellees

                                        No. 04-15-00219-CV

                                           David GOAD,
                                             Appellant

                                                  v.

                                         Jamie OSBORNE
                                             Appellee

                        From the County Court, Guadalupe County, Texas
                        Trial Court No. 2014-CV-0392 and 2014-CV-0393
                           Honorable Robin V. Dwyer, Judge Presiding


                                           ORDER
       Appellant’s brief was due July 20, 2015. Neither the brief nor a motion for extension of
time has been filed.

       We order appellant to file, by August 3, 2015, his appellant’s brief and a written
response reasonably explaining his failure to timely file the brief. If appellant fails to file a brief
and the written response by the date ordered, we will dismiss these appeals for want of
prosecution. See Tex. R. App. P. 38.8(a).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court